Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 Nov 2021 has been entered.

Status of Claims
This action is in reply to the request for continued examination filed on 29 Nov 2021.
Claims 1, 3, and 4 were amended.
Claims 1-4 are currently pending and have been examined.

	
	Response to Arguments
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments filed 29 Nov 2021 have been fully considered but they are not persuasive. Applicant asserts that the additional elements of “moving the electric vehicle to a prescribed location for the partial replacement when the processor receives a request for the partial replacement of the power storage .
Similarly, as recited, claim 1 is effectively a black box for performing the method of claim 3, and the “moving the electric vehicle to a prescribed location” is contingent on the processor receiving a request for the partial replacement of the power storage device. Contingent limitations are not required to be performed, and as the claim merely recites that the apparatus is “configured to set a replacement fee for a power storage device mounted in an electric vehicle,” there is no positive recitation of the electrical vehicle having the modular power device. Therefore, claim 1 recites the abstract idea applied using the computer as a tool, but it does not result in a practical application of the abstract idea because the recitation is 
In contrast, claim 4 positively recites the electric vehicle including the controller which is induced to cause the vehicle to move to the prescribed location when the request is received. The positive recitation of the electric vehicle and the controller, in addition to the configuration of the controller, results in a practical application of the abstract idea. Applicant’s originally filed specification explicitly identifies the controller as a hardware computing element of the electric vehicle as on p. 6, ll. 17-22. An autonomously controlled vehicle which moves itself to a maintenance area for maintenance work upon an indication that the work is required is a practical application of the abstract idea. Therefore, as to claim 4, the rejection under 35 U.S.C. 101 is withdrawn. 
Regarding the rejection under 35 U.S.C. 103
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that none of Ricci, Nakanishi, or Takahashi teach, alone or in combination, “moving the electric vehicle to a prescribed location for the partial replacement when the processor receives a request for the partial replacement of the power storage device; obtaining an usage history of the power storage device from the electric vehicle; and determining, for the partial replacement, at least a first power storage element of the plurality of power storage elements as a power storage element to be replaced based on the obtained usage history of the power storage device from the electric vehicle.” Applicant’s remarks, p. 9. This is not persuasive. As set forth below, Ricci discloses that the vehicle may be an autonomous vehicle as in [0050]; vehicle can request a charge when the . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claim 2 depends from claim 1 and inherits the defects thereof. Therefore, claims 1-2 and 4 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: the claim recites a method. This is a statutory category. 
Step 2A, prong 1: The independent claims recite storing information of a full charge capacity of each of the plurality of the replaceable power storage elements and information of a full charge capacity of each of a plurality of stocked replacement power storage elements; setting a lower replacement fee for partial replacement than for entire replacement, in the partial replacement a portion of the power storage device including at least one of the plurality of power storage elements being replaced, in the entire replacement the power storage device being replaced entirely; moving the electric vehicle to a prescribed location for the partial replacement when the processor receives a request for the partial replacement of the power storage device; obtaining an usage history of the power storage device from the electric vehicle; determining, for the partial replacement, a first power storage element of the plurality of power storage elements as a power storage element to be replaced based on the obtained usage history of the power storage 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements and result in insignificant extra-solution activity. In claim 3, the additional elements are storing information of a full charge capacity is storing and retrieving information in memory, which the courts have identified as well-understood, routine, and conventional. MPEP 2106.05(d)(II). In claim 1, the additional elements are the replacement fee setting apparatus, the storage device, the processor, and the controller. All of these elements are generically recited computing elements. Even though the controller is defined by Applicant’s originally filed specification as being disposed in the vehicle, at the breadth of the claim language, it is merely a controller configured to perform a function, contingent on a condition precedent. If that condition is not met, the controller performs no specific function, and is 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Specifically, as noted above, storing information is expressly identified by the courts as well-understood, routine, and conventional activity. Thus, even when viewed as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claim is ineligible.
Step 2A, prong 1: claim 2 recites setting a lower replacement fee when the second power storage element has a smaller full charge capacity than when the second power storage element has a larger full charge capacity. This is an additional rule to be followed in pursuit of the fundamental economic practice of fee setting, and therefore claim 2 also falls within the certain methods of organizing human activity grouping of abstract ideas. 
Step 2A, prong 2: claim 2 does not recite additional elements other than those recited in claim 1, and is therefore subject to the same analysis as claim 1. 
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0012197 to Ricci et. al. (“Ricci”) in view of U.S. Patent Publication No. 20130030739 to Takahashi et. al. (“Takahashi”) and in view of U.S. Patent Publication No. 2001/0035737 to Nakanishi et. al. (“Nakanishi”).
Claims 1, 3, and 4
Ricci discloses the following elements:
A replacement fee setting system comprising:
an electric vehicle having a power storage device mounted therein, the power storage device including a plurality of replaceable power storage elements; ([0087] drive power source has two or more cells; [0048] vehicle is an electric vehicle)
and a server configured to set a replacement fee for the power storage device, the server including: ([0153] value determination component can determine a value or price for the service performed on the vehicle; [0148] system may apply business rules defining a pricing model; [0081] services may include replacing a power source such as a battery)
a storage device configured to store information of a full charge capacity of each of a plurality of the replaceable stocked replacement power storage elements and information of a full charge capacity of each of the plurality of power storage elements as obtained from the electric vehicle; ([0141] database may reside on a storage medium; [0158] system may store information including charge level and cycles – see also fig. 23; [0093] system may regulate power addition until the power source is at full capacity)
a processor configured to set a  ([0153] value determination component can determine a value or price for the service performed on the vehicle; [0148] system may apply business rules defining a pricing model; [0081] services may include replacing a power source such as a battery; [0086] separating the power sources allows one power source to be removed or replaced independently)
and a controller of the electric vehicle configured to move the electric vehicle to a prescribed location for the partial replacement when the processor receives a request for the partial replacement of the power storage device, wherein the processor further configured to obtain an usage history of the power storage device from the electric vehicle; ([0050] vehicle may be an autonomous vehicle; [0130] vehicle can request a charge when the vehicle needs or is predicted to need power; [0133] sensor connectivity manager facilitates communication between any one or more of the sensors and/or vehicle systems and any other destination, such as a service company; [0087] vehicle may navigate to the closest power source replacement area; [0158] system may store information including charge level and cycles – see also fig. 23)
determine set, for the partial replacement, a first power storage element of the plurality of power storage elements as a power storage element to be replaced  ([0081] subsystems may be removed and or replaced from a vehicle; power source A and/or B may be removed and replaced with a charged power source; [0086] separating the power sources allows one power source to be removed or replaced independently)
and set a second power storage element of the plurality of stocked power storage elements as a target power storage element to replace the first power storage element. ([0164] system can identify available replacement batteries, locations, and prices – see also fig. 26; [0163] user can select which available equipment is to be used for the exchange or service)
Ricci does not explicitly disclose setting a lower fee for a partial replacement, identifying for replacement the power storage device having the smallest full charge capacity and based on battery usage history, or identifying a power storage element having a full charge capacity between a maximum and minimum value of the plurality of power storage elements to replace the first power storage element. However, Takahashi discloses deterioration diagnosis of each battery module (this is a battery history) as in [0068], and selecting which battery module requires 
Ricci discloses selecting a replacement based on the state of life of the replacement as in [0156]. Takahashi discloses comparing respective battery capacities to identify which battery to replace. This at least strongly suggests setting a lower boundary for the replacement full charge battery, because, presumably, the replacement unit would have a higher full charge capacity than the unit selected to be replaced. To the extent that neither Ricci nor Takahashi explicitly disclose identifying a replacement battery based on the full charge capacity being between the maximum and minimum full charge capacities of the plurality of batteries, Nakanishi discloses that a battery is selected as the replacement unit that has a maximum capacity ranking among a battery group composing the assembly as in [0019], and that the assembly is a battery assembly within a vehicle as in [0002]. It would have been obvious to one having ordinary skill in the art to include in the modular battery replacement system of Ricci in view of Takahashi the replacement battery selection as taught by Nakanishi in order to support “sufficient 
Claim 2
Ricci in view of Takahashi and Nakanishi discloses the elements of claim 1, above. Ricci also discloses:
wherein the processor is configured to set a lower replacement fee when the second power storage element has a smaller full charge capacity than when the second power storage element has a larger full charge capacity. ([0155]-[0156] system may set a lower fee for a battery with a lower charge level or based on state of life of the battery)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628